                                      UNITED STATES DISTRICT COURT
                                          DISTRICT OF MARYLAND
         CHAMBERS OF                                                                 101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                          BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                              (410) 962-7780
                                                                                          Fax (410) 962-1812


                                                        January 31, 2019

    LETTER TO COUNSEL

            RE:     Brenda C. v. Commissioner, Social Security Administration;1
                    Civil No. SAG-18-102

    Dear Counsel:

             On January 11, 2018, Plaintiff Brenda C. petitioned this Court to review the Social
    Security Administration’s (“SSA’s”) final decision to deny her claims for Disability Insurance
    Benefits and Supplemental Security Income. ECF 1. I have considered the parties’ cross-
    motions for summary judgment, and Plaintiff’s reply. ECF 15, 18, 19. I find that no hearing is
    necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of the SSA if
    it is supported by substantial evidence and if the SSA employed proper legal standards. See 42
    U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that
    standard, I will deny both motions, reverse the judgment of the SSA, and remand the case to the
    SSA for further analysis pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my
    rationale.

           Plaintiff filed her current claims for benefits in June 2014, alleging an onset date of May
    6, 2013. Tr. 173-82. Her claims were denied initially and on reconsideration. Tr. 104-11, 114-
    17. A hearing was held on November 9, 2016, before an Administrative Law Judge (“ALJ”).
    Tr. 27-57. Following the hearing, the ALJ determined that Plaintiff was not disabled within the
    meaning of the Social Security Act during the relevant time frame. Tr. 11-21. The Appeals
    Council declined review, Tr. 1-5, making the ALJ’s opinion the final, reviewable decision of the
    SSA.

           The ALJ found that Plaintiff suffered from the severe impairments of “affective disorders
    (mood, depression and bipolar); and anxiety.” Tr. 13. Despite these impairments, the ALJ
    determined that Plaintiff retained the residual functional capacity (“RFC”) to:

            perform a full range of work at all exertional levels but with the following
            nonexertional limitations: The claimant can perform simple, routine tasks, but not
            a production pace. The claimant can also only occasionally tolerate changes in
            workplace settings. She is further limited to making simple work-related

    1
     Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties
    are fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and
    functions not reserved to the Commissioner of Social Security.
Brenda C. v. Commissioner, Social Security Administration
Civil No. SAG-18-102
January 31, 2019
Page 2

       decisions and limited to communicating simple information. In addition, the
       claimant can occasionally interact with supervisors and co-workers, and can never
       interact with the public.

Tr. 15-16. After considering the testimony of a vocational expert, the ALJ determined that
Plaintiff could not perform her past relevant work, but could perform other jobs existing in the
national economy, specifically the positions of stock clerk, laundry worker, and hand packager.
Tr. 20-21. Therefore, the ALJ concluded that Plaintiff was not disabled. Tr. 21.

       On appeal, Plaintiff primarily argues that the ALJ erred in evaluating the opinion of the
consultative examiner, Dr. Kenneth Fligsten. I agree, and therefore remand this case to the SSA
pursuant to sentence four of 42 U.S.C. § 405(g).

        ALJs are required to consider medical opinions in the case record, and apply a set of
factors in assigning weight to medical opinions. 20 C.F.R. §§ 404.1527, 416.927. When
explaining how the opinion evidence was considered, the ALJ has a duty to “build an accurate
and logical bridge from the evidence to his conclusion.” Lewis v. Berryhill, 858 F.3d 858, 868
(4th Cir. 2017) (quoting Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016)).

        Here, the ALJ assigned “[g]reat weight” to Dr. Fligsten’s report because it was “generally
consistent with the record as a whole, which indicates mental examinations were generally
normal . . . [and] Dr. Fligsten’s opinion is supported by the claimant’s ability to independently
care for her personal needs, as is discussed above.” Tr. 19. Dr. Fligsten simply did not say that.
In contrast, Dr. Fligsten opined that Plaintiff had reduced abilities to relate healthily, sustain
concentration, function independently, maintain pace, and tolerate and adapt to stresses and
demands, and noted Plaintiff’s increased risk of deterioration or decompensation under stress.
Tr. 324. He also opined that Plaintiff “may have difficulty managing her benefits healthily,” and
described her prognosis as “guarded.” Tr. 324, 325.

        The ALJ failed to explain how the limitations indicated by Dr. Fligsten were consistent
with the conclusion that “mental examinations were generally normal,” and supported by
Plaintiff’s “ability to independently care for her personal needs.” Tr. 19. The SSA defends the
ALJ’s analysis by arguing that Dr. Fligsten’s opinion was “generally very ambiguous” and did
not indicate the severity of Plaintiff’s limitations. ECF 18-1 at 4. However, this Court can only
assess the ALJ’s opinion based on the record before it, and the ALJ did not provide a clear and
logical explanation in analyzing Dr. Fligsten’s report.

        Plaintiff also argues that the ALJ’s assignment of great weight to both Dr. Fligsten’s
opinion and the “State agency opinions”, Tr. 19, was inconsistent, because Dr. Fligsten’s opinion
was more restrictive than the DDS findings. ECF 15-1 at 13-14; Tr. 65, 75-76, 88, 99.
However, the psychological consultant portion of those decisions claims the findings are
consistent with Dr. Fligsten’s opinion. Tr. 65, 75, 87, 98. Regardless of how those decisions can
be internally reconciled, without more explanation from the ALJ, I am unable to determine if the
ALJ’s findings were supported by substantial evidence.
Brenda C. v. Commissioner, Social Security Administration
Civil No. SAG-18-102
January 31, 2019
Page 3


       For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, ECF 15, is
DENIED, and Defendant’s Motion for Summary Judgment, ECF 18, is DENIED. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to
inadequate analysis. The case is REMANDED for further proceedings in accordance with this
opinion. The Clerk is directed to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States Magistrate Judge
